Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-17 are allowed.
The closest prior art, Miwa et al. (US Pub. 2021/0166733), discloses “a plurality of storage tiers, each storage tier including at least one storage device; a metadata storage to store a first metadata for a first image stored in the plurality of storage tiers; retrieval software to be executed by a processor to retrieve the first image from the plurality of storage tiers responsive to the first location in the plurality of storage tiers; and a transmitter to transmit the first image to the host.”. 
However, the prior art differs from the present invention because the prior art fails to disclose “at least two storage tiers, the at least two storage tiers including a first storage tier and a second storage tier, the first storage tier including at least a first storage device, each of the at least the first storage device including a first storage and a first controller, the second storage tier including at least a second storage device, the at least the second storage device including a second storage and a second controller; a metadata storage to store a first metadata for a first image stored in the least two storage tiers, the first metadata including a first location in at least two storage tiers where the first image is stored; a receiver to receive from a host a request to access the first image; retrieval software to be executed by a processor to retrieve the first image from the at least two storage tiers based at least in part on the first location in the at least two storage tiers where the first image is stored; and a transmitter to transmit the first image to the host.”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 9 identify the distinct features “at least two storage tiers, the at least two storage tiers including a first storage tier and a second storage tier, the first storage tier including at least a first storage device, each of the at least the first storage device including a first storage and a first controller, the second storage tier including at least a second storage device, the at least the second storage device including a second storage and a second controller; a metadata storage to store a first metadata for a first image stored in the least two storage tiers, the first metadata including a first location in at least two storage tiers where the first image is stored; a receiver to receive from a host a request to access the first image; retrieval software to be executed by a processor to retrieve the first image from the at least two storage tiers based at least in part on the first location in the at least two storage tiers where the first image is stored; and a transmitter to transmit the first image to the host", which are not taught or suggested by the prior art of records. 
Claims 1-17 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-17 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135